Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157007                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
  NORTHPORT CREEK GOLF COURSE LLC,                                                                        David F. Viviano
                                                                                                      Richard H. Bernstein
          Petitioner-Appellee,                                                                             Kurtis T. Wilder
  v                                                                 SC: 157007                       Elizabeth T. Clement,
                                                                    COA: 337374                                       Justices
                                                                    MTT: 15-002908-TT
  TOWNSHIP OF LEELANAU,
           Respondent-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 28, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE that part of the Court of Appeals analysis stating:
  “Because neither respondent nor the tax tribunal has presented any analysis that petitioner
  is a ‘user’ under MCL 211.181 beyond petitioner’s being a for-profit business, the tax
  tribunal erred in denying summary disposition to petitioner.” The Tax Tribunal did not
  directly address this issue in the first instance. Therefore, we REMAND this case to the
  Court of Appeals for further consideration. On remand, while retaining jurisdiction, the
  Court of Appeals shall remand this case to the Tax Tribunal to conduct a hearing to answer
  the following questions as posed in the Court of Appeals analysis: “whether the golf course
  is ‘used by’ petitioner ‘in connection with a business conducted for profit’ and petitioner
  is the ‘user of the real property.’” MCL 211.181(1). At the conclusion of the hearing, the
  Tax Tribunal shall forward the record and its findings to the Court of Appeals, which shall
  rule on whether the petitioner is subject to tax under MCL 211.181(1) based on the record.
  If the Court of Appeals determines that the petitioner is subject to tax under MCL
  211.181(1), the Court of Appeals shall consider the remaining issue raised by the petitioner
  but not addressed by that court during its initial review of this case regarding whether the
  petitioner is entitled to the concession exemption under MCL 211.181(2)(b). In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2018
           p1017
                                                                               Clerk